ORDER

PER CURIAM.
Appellant Brian McClanahan (“Defendant”) appeals the judgment entered upon his conviction for the class A misdemeanor of assault in the third degree. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).